Dear Mr. Solar:
This office is in receipt of your opinion request in which you ask if a justice of the peace may serve on a Fire District Board appointed by the Parish Council.
Attached please find Opinion Number 97-83 which addresses this issue at length.
Assuming that your appointed position on the Board of Commissioners is part-time, the dual officeholding statute R.S.42:63 would not prohibit your serving on the Board of Commissioners while holding the locally elected office of justice of the peace. However, if your position on the Fire District Board is "full-time" as defined in R.S. 42:62 in the attached opinion, the dual officeholding provision would prohibit you from holding such position while also holding the locally elected office of justice of the peace.
Therefore, it is the opinion of this office that a justice of the peace may also serve on a Fire District Board, provided that the appointed position on the Board is a part-time position.
We would caution you, however, to further seek the opinion of Dr. Hugh Collins, Judicial Administrator, as to potential ethical considerations arising under the Judicial Code of Conduct. Dr. Collins may be contacted at the Louisiana Supreme Court, 301 Loyola Avenue, Room 109, New Orleans, Louisiana, 70112.
We hope the foregoing sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ J. RICHARD WILLIAMS Assistant Attorney General
RPI/JRW:bb
Attachment
State of Louisiana
DEPARTMENT OF JUSTICE  Baton Rouge
RICHARD P. IEYOUB              70804-9005          P.O. Box 94005 ATTORNEY GENERAL                              TEL: (504) 342-7013 FAX: (504) 342-7335
 April 9, 1997 OPINION NUMBER 97-83
Judge Charles E. "Chuck" Evans Justice of the Peace, District E       78 — DUAL OFFICEHOLDING Grant Parish                           Justice of the Peace of 3540 Hwy. 472                          District E in Grant Parish Dry Prong, LA 71423                    Fire District #3, providing the later appointive position is part-time and not full-time.